DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Specification
In paragraph [0248] of the published Specification, Applicant asserts Fig. 20 is a flowchart.  Fig. 20 is not a flowchart.  Appropriate correction is required.  The paragraphs that follow paragraph [0248] appear to discuss operations that are not depicted.
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  Specifically, claim 3 and paragraph [0210] and [0211] describe a reference 
Claim Objections
In the first line of claim 7, the term, “wherein” is repeated.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 4, and 6–9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description and enablement requirements.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, paragraphs [0210] and [0211] describe embodiments that are not illustrated and are not described in such a way that one skilled in this art would be able to tell what Applicant invented (i.e., whether Applicant had possession of the invention) and thus would likewise be unable to recreate it (lack of enablement).  The Wands factors are illustrative and not mandatory, but the amount of direction and guidance given is scant at best and the level of skill in the art does not relieve the patentee of the duty to fully disclose the invention so that the public may be enriched by giving a patent therefor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 6–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao, et al., “CE3-related: Wide-angle intra prediction for non-square blocks,” ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Jul. 2018. (herein “Zhao”).
Regarding claim 1, Zhao discloses a video decoding method comprising:  obtaining intra prediction mode information indicating an intra prediction mode of a current block (Zhao, Section 2:  teaches intra prediction modes are signaled in the bitstream such that they are “obtained” for encoding and decoding); when the current block has a non-square shape, determining an intra prediction direction of the current block based on a result of comparison between a reference prediction direction and a prediction direction, the reference prediction direction being determined according to a ratio of width and height of the current block and the prediction direction being indicated by the intra prediction mode information (Zhao, Tables 1 and 2:  demonstrate the intra prediction directions that are replaced with wide angle intra prediction directions according to a ratio of width and height; Zhao, Section 1, Section 2, and Fig. 4:  explains that the original intra prediction directions for ; and obtaining a prediction sample of pixel comprised in the current block by performing intra prediction according to the determined intra prediction direction wherein (Zhao, Section 2:  explains the modified intra prediction directions are used for intra prediction to obtain prediction samples), when the current block has a non-square shape whose width is greater than its height, the reference prediction direction is a direction indicating a bottom-left vertex of the current block from a center of the current block (Examiner notes this is the depiction in the left-hand arrangement of Fig. 3 and is also the scenario depicted in Fig. 4 wherein the bottom left prediction directions are identified as those being replaced), and when the current block has a non-square shape whose height is greater than its width, the reference prediction direction is a direction indicating a top-right vertex of the current block from a center of the current block (Examiner notes this is the depiction in the right-hand arrangement of Fig. 3 and is also the opposite scenario as that depicted in Fig. 4; In this opposite case, the skilled artisan understands from the teachings of Zhao that the top right prediction directions are identified as those being replaced).
Regarding claim 3, Zhao discloses the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has a non-square shape whose width is greater than its height, when the prediction direction indicated by the intra prediction mode information is closer to a lower direction than the reference prediction direction, determining the intra prediction direction of the current block in a direction symmetrical to the prediction direction indicated by the intra prediction mode information with respect to an origin (Examiner interprets this in view of Applicant’s published paragraph [0239] and Fig. 19A, which describe and illustrate the same concept as that explained in the Zhao; Similarly, Zhao replaces the bottom intra prediction directions with top-right prediction directions; Zhao’s Fig. 3 depicts Applicant’s claimed closer to a lower direction in illustrating that for the horizontal block (left-hand scenario in Fig. 3) mode 2 is closer in a lower direction such that the original mode 2 would be farther away than a wide angle intra mode along the top right; That is why Zhao replaces original mode 2 with a wide angle mode 67 or greater; see e.g. Zhao, Table 2; see also the two bullet points in Zhao, Section 1); and in a case where the current block has the non-square shape whose width is greater than its height, when the reference prediction direction is equal to the prediction direction indicated by the intra prediction mode information or the reference prediction direction is closer to a lower direction than the prediction direction indicated by the intra prediction mode information, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner interprets this as describing the case when the intra prediction modes are not replaced by wide angle modes, such as when the direction is not a direction that is otherwise too far away from the dimensions of the non-square block; see Zhao, Fig. 3, illustrating which modes are replaced due to 
Regarding claim 4, Zhao discloses the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has a non-square shape whose height is greater than its width, when the prediction direction indicated by the intra prediction mode information is closer to a right direction than the reference prediction direction, determining the intra prediction direction of the current block in a direction symmetrical to the prediction direction indicated by the intra prediction mode information with respect to an origin (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1); and in a case where the current block has the non-square shape whose height is greater than its width, when the reference prediction direction is equal to the prediction direction indicated by the intra prediction mode information or the reference prediction direction is closer to a right direction than the prediction direction indicated by the intra prediction mode information, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1).
Regarding claim 6, Zhao discloses the video decoding method of claim 1, wherein the intra prediction mode information indicates an index number of the intra prediction mode of the current block (Zhao, Fig. 4:  illustrates the intra , and wherein the determining of the intra prediction direction comprises determining the intra prediction direction of the current block, based on the index number indicated by the intra prediction mode information (This is how the standard works; Zhao, Section 2:  describes signaling the angular intra prediction modes using indexes).
Regarding claim 7, Zhao discloses the video decoding method of claim 6, wherein the determining of the intra prediction direction comprises: in a case where the current block has a non-square shape whose width is greater than its height, when the index number is smaller than a reference index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to an adjusted index number greater than the index number by a first value; and in a case where the current block has the non-square shape whose width is greater than its height, when the index number indicated by the intra prediction mode information is equal to an index number corresponding to the reference prediction direction or the index number indicated by the intra prediction mode information is greater than the index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to the index number (Examiner notes this is similar to the subject matter recited in claim 3, but is drawn to merely describing in different 
Regarding claim 8, Zhao discloses the video decoding method of claim 6, wherein the determining of the intra prediction direction comprises: in a case where the current block has a non-square shape whose height is greater than its width, when the index number is greater than a reference index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to an adjusted index number smaller than the index number by a second value; and in a case where the current block has the non-square shape whose height is greater than its width, when the index number indicated by the intra prediction mode information is equal to an index number corresponding to the reference prediction direction or the index number indicated by the intra prediction mode information is smaller than the index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to the index number (Examiner notes this is similar to the subject matter recited in claim 4, but is drawn to merely describing in different semantic language how the wide angle intra prediction modes are determined; Zhao, 
Claim 9 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 6–9 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Zhao, et al., “CE3-related: Wide-angle intra prediction for non-square blocks,” ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, Jul. 2018. (herein “Zhao”).
Regarding claim 1, Zhao teaches or suggests a video decoding method comprising:  obtaining intra prediction mode information indicating an intra prediction mode of a current block (Zhao, Section 2:  teaches intra prediction modes are signaled in the bitstream such that they are “obtained” for encoding and decoding); when the current block has a non-square shape, determining an intra prediction direction of the current block based on a result of comparison between a reference prediction direction and a prediction direction, the reference prediction direction being determined according to a ratio of width and height of the current block and the prediction direction being indicated by the intra prediction mode information (Zhao, Tables 1 and 2:  demonstrate the intra prediction directions that are replaced with wide angle intra prediction directions according to a ratio of width and height; Zhao, Section 1, Section 2, and Fig. 4:  explains that the original intra prediction directions for square blocks are replaced by wide angle intra prediction directions for non-square blocks by taking the angles that would be too far to be useful and finding their symmetrical opposite and remapping those original indexes to the wide angular modes); and obtaining a prediction sample of pixel comprised in the current block by performing intra prediction according to the determined intra prediction direction wherein (Zhao, Section 2:  explains the modified intra prediction directions are used for intra prediction to obtain prediction samples), when the current block has a non-square shape whose width is greater than its height, the reference prediction direction is a direction indicating a bottom-left vertex of the current block from a center of the current block (Examiner notes this is the depiction in the left-hand arrangement of Fig. 3 and is also the scenario depicted in Fig. 4 wherein the bottom left prediction directions are identified as those being replaced), and when the current block has a non-square shape whose height is greater than its width, the reference prediction direction is a direction indicating a top-right vertex of the current block from a center of the current block (Examiner notes this is the depiction in the right-hand arrangement of Fig. 3 and is also the opposite scenario as that 
Regarding claim 3, Zhao teaches or suggests the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has a non-square shape whose width is greater than its height, when the prediction direction indicated by the intra prediction mode information is closer to a lower direction than the reference prediction direction, determining the intra prediction direction of the current block in a direction symmetrical to the prediction direction indicated by the intra prediction mode information with respect to an origin (Examiner interprets this in view of Applicant’s published paragraph [0239] and Fig. 19A, which describe and illustrate the same concept as that explained in the Zhao; Similarly, Zhao replaces the bottom intra prediction directions with top-right prediction directions; Zhao’s Fig. 3 depicts Applicant’s claimed closer to a lower direction in illustrating that for the horizontal block (left-hand scenario in Fig. 3) mode 2 is closer in a lower direction such that the original mode 2 would be farther away than a wide angle intra mode along the top right; That is why Zhao replaces original mode 2 with a wide angle mode 67 or greater; see e.g. Zhao, Table 2; see also the two bullet points in Zhao, Section 1); and in a case where the current block has the non-square shape whose width is greater than its height, when the reference prediction direction is equal to the prediction direction indicated by the intra prediction mode information or the reference prediction direction is closer to a lower direction than the prediction direction indicated by the intra prediction mode information, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner interprets this as describing the case when the intra prediction modes are not replaced by wide angle modes, such as when the direction is not a direction that is otherwise too far away from the dimensions of the non-square block; see Zhao, Fig. 3, illustrating which modes are replaced due to their distance and which modes remain as the original modes; see also Zhao’s ratio tables; see also the two bullet points in Zhao, Section 1).
Regarding claim 4, Zhao teaches or suggests the video decoding method of claim 1, wherein the determining of the intra prediction direction of the current block comprises:  in a case where the current block has a non-square shape whose height is greater than its width, when the prediction direction indicated by the intra prediction mode information is closer to a right direction than the reference prediction direction, determining the intra prediction direction of the current block in a direction symmetrical to the prediction direction indicated by the intra prediction mode information with respect to an origin (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1); and in a case where the current block has the non-square shape whose height is greater than its width, when the reference prediction direction is equal to the prediction direction indicated by the intra prediction mode information or the reference prediction direction is closer to a right direction than the prediction direction indicated by the intra prediction mode information, determining the intra prediction direction of the current block in the prediction direction indicated by the intra prediction mode information (Examiner notes these recited features is merely the opposite of that recited in claim 3, see Zhao, Table 2; see also the two bullet points in Zhao, Section 1).
Regarding claim 6, Zhao teaches or suggests the video decoding method of claim 1, wherein the intra prediction mode information indicates an index number of the intra prediction mode of the current block (Zhao, Fig. 4:  illustrates the intra prediction mode indexes for the directional prediction modes that are part of the standard, i.e. indexes 0 through 34; Examiner notes modes 0 and 1 are Planar and DC respectively), and wherein the determining of the intra prediction direction comprises determining the intra prediction direction of the current block, based on the index number indicated by the intra prediction mode information (This is how the standard works; Zhao, Section 2:  describes signaling the angular intra prediction modes using indexes).
Regarding claim 7, Zhao teaches or suggests the video decoding method of claim 6, wherein the determining of the intra prediction direction comprises: in a case where the current block has a non-square shape whose width is greater than its height, when the index number is smaller than a reference index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to an adjusted index number greater than the index number by a first value; and in a case where the current block has the non-square shape whose width is greater than its height, when the index number indicated by the intra prediction mode information is equal to an index number corresponding to the reference prediction direction or the index number indicated by the intra prediction mode information is greater than the index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to the index number (Examiner notes this is similar to the subject matter recited in claim 3, but is drawn to merely describing in different semantic language how the wide angle intra prediction modes are determined; Zhao, Section 1:  bullet point # 1; Zhao, Fig. 3, left-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes; Examiner notes the values are simply arbitrary and thus not inventive; If the concept is taught in the prior art, how the values are described is arbitrary and thus non-inventive).
Regarding claim 8, Zhao teaches or suggests the video decoding method of claim 6, wherein the determining of the intra prediction direction comprises: in a case where the current block has a non-square shape whose height is greater than its width, when the index number is greater than a reference index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to an adjusted index number smaller than the index number by a second value; and in a case where the current block has the non-square shape whose height is greater than its width, when the index number indicated by the intra prediction mode information is equal to an index number corresponding to the reference prediction direction or the index number indicated by the intra prediction mode information is smaller than the index number corresponding to the reference prediction direction, determining the intra prediction direction of the current block in a prediction direction of an intra prediction mode corresponding to the index number (Examiner notes this is similar to the subject matter recited in claim 4, but is drawn to merely describing in different semantic language how the wide angle intra prediction modes are determined; Zhao, Section 1:  bullet point # 2; Zhao, Fig. 3, right-hand depiction:  teaches the reference index numbers correspond to directions for the wide angle modes that are used to replace the original modes; Examiner notes the values are simply arbitrary and thus not inventive; If the concept is taught in the prior art, how the values are described is arbitrary and thus non-inventive).
Claim 9 lists the same elements as claim 1, but is drawn to a device rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jang (US 2019/0174128 A1) teaches intra prediction modes determined based on a ratio of width and height of the current block (e.g. ¶¶‌ 0014, 0017–0020, 0202, 0206, 0227, 0229, 0231, 0233, 0235, inter alia). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481